Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 30 August 2021 the following has occurred: Claims 1, 14, 24, 27, 32, 38, 39 and 42 have been amended.
Now claims 1-11, 13-14, 17-20 and 24-44 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13-14, 17-20 and 24-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system for examining a joint of a patient. The limitations of:	
[… providing …] request information for performing examination of a joint of a patient […], [… obtaining …] execution information […] in response to the request information, and […] analyzing the execution information, the request information including execution movement information indicating a preset movement to be executed by the patient, the execution information including photographed movement information obtained by photographing the patient executing the preset movement indicated by the execution movement information, […] a photographed movement information analysis part for analyzing the photographed movement information , the photographed movement information analysis part comprising: a movement analysis information calculation part for calculating movement analysis information quantitatively indicating a movement of the joint related to the preset movement of the patient by analyzing the photographed movement information ; and an implant alignment prediction part for predicting an alignment state of an implant transplanted into the joint related to the preset movement of the patient from the movement analysis information, the implant alignment prediction part including: [… saving …] an implant alignment parameter indicating an alignment position of the implant transplanted into the joint of the patient and a kinematic data quantitatively indicating the movement of the joint after implantation of the implant; an implant alignment parameter arithmetic part deriving the implant alignment parameter of the patient having the movement analysis information by comparatively analyzing the movement analysis information calculated by the movement analysis information calculation part and the kinematic data of the implant alignment information database; and; and an implant alignment image generation part for generating an [… output of …] the predicted alignment state of the implant transplanted into the joint related to the preset movement of the patient based on the movement analysis information for identifying treatment progress of the patient after implantation of the implant; wherein the implant alignment parameter arithmetic part derives the implant alignment state based on inclination (Pl) and an anteroposterior position relative to mechanical axis (P2) of the implant from the movement analysis information by: (a) deriving a first area of coordinates of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant corresponding to anteroposterior translation according to the rotation on a lateral axis of the patient from the movement analysis information; (b) deriving a second area of coordinates of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant corresponding to the rotation on a major axis according to the rotation on the lateral axis of the patient from the movement analysis information; and (c) deriving combinations of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant by overlapping the first area and the second area.
, as drafted, is a process that under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system comprising an examination server, database and a patient terminal, which implements the identified abstract idea. The system comprising an examination server, database and a patient terminal are recited at a high-level of geniality (i.e., general purpose computers; see Applicant’s specification Figures 3, 9, 25, and paragraphs [0124], [0154]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims recite the additional element of “transmitting… receiving…”, “storing” and “generating an implant alignment image showing…”. The “transmitting… receiving…” steps are 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system comprising an examination server, database and a patient terminal, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
	Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “transmitting… receiving…”, “storing” and “generating an implant alignment image showing…” were considered extra-solution activity and/or generally linking to a particular technological environment. The “transmitting… receiving…”steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, 
Claims 4-5, 9, 14, 24-25, 27-29, 36-38, 40-41 and 43-44 recite additional elements, various databases, a doctor terminal, an implant for a joint, and an infrared-reflective suit, however these elements are recited at a high-level of generality (see Applicant’s specification Figures 3, 8-9, 25, and paragraphs [0124], [0149]-[0151], [0154], [0159]), such that the various DB and doctor terminal such that it amounts no more than mere instructions to apply the exception using generic computer components, while the implant for a joint and an infrared-reflective suit amounts to merely linking of the abstract idea to particular technological environment. The additional element does not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The various DB and doctor terminal have been re-evaluated under the “significantly more” analysis and determined to amount to no more than mere instructions to apply the 
The implant for a joint and an infrared-reflective suit have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Miles (2013/0332128) see below but at least Abstract; Bogue (2018/0330800) paragraph [0220]; analysis of implants in patients is well-understood, routine, and conventional. Furthermore, as described in Lieberman (2009/0023122): see below but at least paragraphs [0053]-[0055]; Moodie (2011/0060537): paragraphs [0051]-[0053], [0068]; Smith (2018/0025750): paragraph [0031]; use of an infrared-reflective suit is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more”. As such the claim is not patent eligible.
Claims 2-11, 13-14, 17-20 and 24-44 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-11 further define use of a questionnaire to analyze the joint of a patient (i.e., the abstract idea).
Claims 13-20 further define the use of movement information to analyze the joint of a patient (i.e., the abstract idea).
Claims 22, 24 and 36-38 further define the analysis of the joint and do not include any additional elements that provide significantly more or a practical application, see above.
Claims 25-35 and 39-44 further define organization of data and components of the hardware devices which are not sufficient to be anything more than extra-solution activity using the generic hardware components or generally linking of the abstract idea to a particular 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-9, 13-14, 17-18, 24-28 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0130841 (hereafter “Kohli”), in view of U.S. Patent No. 7,251,609 (hereafter “McAlindon”), in view of U.S. Patent App. No. 2013/0332128 (hereafter “Miles”), in view of U.S. Patent App. No. 2015/0261922 (hereafter “Nawana”), in view of U.S. Patent App. No. 2018/0235702 (hereafter “Dohmen”), in view of U.S. Patent App. No. 2013/0172731 (hereafter “Gole”).

Regarding (Currently Amended) claim 1, Kohli teaches a joint examination system configured to enhance efficiency and convenience in examining a joint of a patient (Kohli: Abstract, “Methods and computing devices for measuring a range of motion of a musculoskeletal joint in a human”. Also see, paragraph [0015]. The Examiner notes that “to enhance efficiency and convenience in examining a joint of a patient” is an intended use of the joint examination system that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the joint examination system), said joint examination system comprising:
--an examination server [… requesting …] information for performing examination of a joint of a patient to a patient terminal (Kohli: Figures 1, 8, paragraphs [0035]-[0038], “the patient is generally asked to answer a questionnaire to assess his or her functional status and the extent of his or her pain and/or disability… the patient is provided with a tablet computer or other handheld device on which he can read and answer a questionnaire”, paragraph [0095], “computing device 126 may also be server device such as an application server computer”, paragraph [0098], “Computing device 126 also includes input/output interface block 134, which may be adapted to enable computing device 126 to receive input from users or other devices, or to send output to user or other devices”. The Examiner notes computing device (Figure 8, element 126) is an examination server that requests answers to a questionnaire from a patient terminal), 
--receiving execution information from the patient terminal in response to the request information (Kohli: paragraphs [0035]-[0038], “the patient is provided with a tablet computer or other handheld device on which he can read and answer a questionnaire… Upon receiving the entries, the system”), and 
--storing and analyzing the execution information (Kohli: paragraphs [0035]-[0038], “The answers to these questionnaires are stored as "functional scores" of the patient. In addition, the patient is asked to perform certain movements so that range of motion ("ROM'') measurements… gait kinematic parameters, or strength, may also be ascertained from the performed movements… answers are then automatically stored to the system”. Also see, paragraphs [0054]-[0055]. This is storing and analysis of the received data),
--the request information including execution movement information indicating a preset movement to be executed by the patient (Kohli: paragraph [0038], “the system brings up a graphical interface on the monitor and presents the patient with instructions on how to perform certain movements for one or more ROM measurements”, paragraph [0050], “generate graphical representations of a person (e.g. an avatar) that performs certain examination send an avatar that performs an examination movement to be imitated by a patient, to display processor 20”), 
--the execution information including photographed movement information obtained by photographing the patient executing the preset movement indicated by the execution movement information (Kohli: paragraphs [0039]-[0040], “As the patient carries out his examination movements, a sensing device detects and/or captures his image and movements… send one or more data streams to the system. The data streams include at least the spatial location of the patient, and spatial locations of the patient's joints tracked by the sensing device as the patient moves. The sensing device may also send a live video stream of the patient to the system”),
--the examination server including a photographed movement information analysis part for analyzing the photographed movement information (Kohli: Figure 1, paragraphs [0047]-[0049], “Movement analyzer 16 may be adapted to receive data streams embedded with the object's image and movement… Movement analyzer 16 may also convert the received data stream to other measurements, for example strength, kinematic parameters, center of mass, patient's features (e.g. height, limbs' lengths, waist), facial expression, or patient's speech”. The Examiner notes “the examination server includes a… part”, is interpreted to read on software component of the server performing a function of the server. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the examination server of Kohli to have individual software components to perform the particular function(s) within its examination server.), the photographed movement information analysis part comprising:
quantifying range of motion measurements”, paragraphs [0040]-[0042], “translates the joint locations to movement data and converts them to reliable ROM measurements of the patient… determines the patient's ROM based on changes to the patient's joint locations as he performs his examination movements”. The Examiner notes “the… part includes a… part”, is interpreted to read on software component of the server performing a function of the server. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the examination server of Kohli to have individual software components to perform the particular function(s) within its examination server.); and […].
Kohli may not explicitly teach (underlined below for clarity):
--an examination server transmitting request information for performing examination of a joint of a patient to a patient terminal,
McAlindon teaches a system for recruiting patients over the internet for clinical trials by transmitting requests for information to a patient device, the requests including a questionnaire for evaluating joint pain (McAlindon: Figure 8, and column 3, lines 5-15) , in which
--an examination server transmitting request information for performing examination of a joint of a patient to a patient terminal (McAlindon: Figure 3, Column 4, lines 27-31, “Candidates are screened in a step 16 for their eligibility directly over the internet, via interactive A server 84 for the database 28 interfaces with the research or investigative staff through a console 86, to run the processing 80 of a new applicant through a basic, applicant input data file set-up step 90… participant interfaces with the online trial through the user console or PC 100… commencing with the login process 140, after which the participant is allowed to access various questionnaire or dialog functions”, Column 9, lines 5-25, “transmitting a screening questionnaire over the internet to a remote site, after receipt, at the primary site, of a request from the remote site to display the screening questionnaire”, and Column 14, lines 25-31, “Widely-used and validated self-administered questionnaires exist with which to measure osteoarthritis symptoms”. Here through the internet the server (Figure 3, element 83) transmits a questionnaire to the participants console (Figure 3, element 100) for requested information for self-evaluation of a joint (osteoarthritis symptoms)),
One of ordinary skill in the art before the effective filing date would have found it obvious to include a server transmitting request information to a patient terminal for self-evaluation of a joint as taught by McAlindon within the examination server receiving requested information for storage and analysis of a patients joint as taught by Kohli with the motivation of “increasing the quantity and precision of the data and enhancing the statistical power” (McAlindon: Column 12, lines 1-5).
Kohli and McAlindon may not explicitly teach:
--an implant alignment prediction part for predicting an alignment state of an implant transplanted into the joint related to the preset movement of the patient from the movement analysis information, the implant alignment prediction part including:

--an implant alignment image generation part for generating an implant alignment image showing the predicted alignment state of the implant transplanted into the joint related to the preset movement of the patient based on the movement analysis information for identifying treatment progress of the patient after implantation of the implant;
Miles teaches a system for providing alignment information for an implant of a joint (Miles: Abstract), in which
--an implant alignment prediction part for predicting an alignment state of an implant transplanted into the joint related to the preset movement of the patient from the movement analysis information (Miles: paragraphs [0022]-[0024], “providing alignment information data for the alignment of an orthopaedic implant for a joint of a patient… responsive to patient specific information data for deriving patient data, the patient specific information data being indicative of one or more dynamic characteristics… being responsive to the patient data for providing the alignment information data for the alignment of the orthopaedic implant”, paragraphs [0043]-[0046], “the patient specific information data comprises 2D imaging data… the patient specific information data comprises 3D imaging data”, paragraph [0684], “taking various measurements from a sample of test subjects performing movements for the particular predetermined activity”. Also see, paragraph [0696]), the implant alignment prediction part including:
location information data for the orthopaedic implant; and orientation information data for the orthopaedic implant”, paragraph [0153], “a database for storing digital data including alignment information data”, paragraph [0708], “The alignment information data thus takes into consideration both location information data and orientation information data for locating and orienting, respectively, the orthopaedic implant relative to the joint”. Also see, paragraph [0146], [0716]) and 
--a kinematic data quantitatively indicating the movement of the joint after implantation of the implant (Miles: paragraphs [0736], “predict simulated kinematics results for the knee joint of a patient by adjusting the various parameters associated with the knee joint, such as the varus angle (in degrees), the internal-external rotation (in degrees) and slope (in degrees).”, paragraph [0845], “predict a post operative range of motion, joint kinematics, joint loading, joint behaviour, friction, and functionality results in a certain situation”. Also see, paragraph [0695]-[0696]); […];
--an implant alignment image generation part for generating an implant alignment image showing the predicted alignment state of the implant transplanted into the joint related to the preset movement of the patient based on the movement analysis information for identifying treatment progress of the patient after implantation of the implant (Miles: paragraphs [0310]-[0311], “displaying a graphical user interface comprising at least the preferred 3D model data of the joint”, paragraph [0737], “displaying a schematic 3D model of the joint, but may in various embodiments, also include graphical representations of a model of the joint using a predetermined orthopaedic implant, a model of the patient's joint using a predetermined alignment configuration, or a graphical response curve showing such information as joint stress in response to the choice or orthopaedic implant and choice of alignment configuration”. Also see, paragraph [0689], [0706]-[0708]. The Examiner notes that “for identifying treatment progress of the patient after implantation of the implant” is an intended use of the generating an implant alignment image that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the generating an implant alignment image.).
One of ordinary skill in the art before the effective filing date would have found it obvious include implant alignment prediction and implant alignment image generation as taught by Miles within the analysis part as taught by Kohli and McAlindon with the motivation of “accurately align[ing the implant] to fit the patient's joint according to alignment information data specific to the patient” (Miles: paragraph [0025]). 
Kohli, McAlindon and Miles may not explicitly teach:
--an implant alignment parameter arithmetic part deriving the implant alignment parameter of the patient having the movement analysis information by comparatively analyzing the movement analysis information calculated by the movement analysis information calculation part and the kinematic data of the implant alignment information database; 
Nawana teaches tracking the healing of a an implant post-operation (Abstract), in which 
--an implant alignment parameter arithmetic part deriving the implant alignment parameter of the patient having the movement analysis information by comparatively analyzing the movement analysis information calculated by the movement analysis information calculation part and the kinematic data of the implant alignment information database (Nawana: paragraph the intraoperative location of an implant, e.g., a spinal interbody fusion implant, can be recorded and compared to data recorded post-operatively or at follow-up visit(s) to determine if the implant is trending to be move or migrating to an undesirable position”, claim 1, “pre-operative range-of-motion data… post-operative range-of-motion data… comparing the pre-operative data and the post-operative data; and determining an effectiveness of the plan based at least in part upon the collected data and the comparison of the pre-operative data and the post-operative data”. The Examiner interprets the comparison to determine effectiveness is also used in determination of the implant moving (i.e., determination of an implant alignment parameter)); 
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a comparison to determine a position of an alignment as taught by Nawana within the use of an implant prediction and motion capture system as taught by Kohli, McAlindon and Miles with the motivation of improving recommendations provided to patients pre and post operation (Nawana: paragraph [0284]). 
Kohli, McAlindon, Miles and Nawana may not explicitly teach:
--wherein the implant alignment parameter arithmetic part derives the implant alignment state based on inclination (Pl) and an anteroposterior position relative to mechanical axis (P2) of the implant from the movement analysis information by:
-- (a) deriving a first area of coordinates of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant corresponding to anteroposterior 
-- (b) deriving a second area of coordinates of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant corresponding to the rotation on a major axis according to the rotation on the lateral axis of the patient from the movement analysis information; and […].
Dohmen teaches wherein the implant alignment parameter arithmetic part derives the implant alignment state based on inclination (Pl) and an anteroposterior position relative to mechanical axis (P2) of the implant from the movement analysis information (Dohmen: paragraphs [0005]-[0008], “judging implant orientation data representing an orientation of a first implant part relative to a first bone… acquiring activity data”, paragraph [0030], “Those two rotational dimensions for example correspond to the inclination and the anteversion of the first implant part”) by:
-- (a) deriving a first area of coordinates of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant corresponding to anteroposterior translation according to the rotation on a lateral axis of the patient from the movement analysis information (Dohmen: Figure 4, paragraphs [0007]-[0008], “calculating a range of motion volume, which represents possible orientations between the first bone and the second bone over three rotational axes… the range of motion volume is not limited to three dimensions. It can also be two-dimensional, and thus a range of motion area, or one-dimensional, and thus a range of motion band”, paragraph [0011], “The axes are for example the axes of flexion-extension rotation, adduction-abduction rotation and internal-external rotation”, paragraph [0030], “Those two rotational dimensions for example correspond to the inclination and the anteversion of the first implant part”. Also see, Figures 1-3, and paragraphs [0070]-[0074]. The Examiner notes the three dimensions of movement include translation and can be used to generate a volume/area);
-- (b) deriving a second area of coordinates of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant corresponding to the rotation on a major axis according to the rotation on the lateral axis of the patient from the movement analysis information (Dohmen: Figure 4, paragraphs [0007]-[0008], “calculating a range of motion volume, which represents possible orientations between the first bone and the second bone over three rotational axes… the range of motion volume is not limited to three dimensions. It can also be two-dimensional, and thus a range of motion area, or one-dimensional, and thus a range of motion band”, paragraph [0011], “The axes are for example the axes of flexion-extension rotation, adduction-abduction rotation and internal-external rotation”, paragraph [0030], “Those two rotational dimensions for example correspond to the inclination and the anteversion of the first implant part”. Also see, Figures 1-3, and paragraphs [0070]-[0074]. The Examiner notes the three dimensions of movement include translation and can be used to generate a volume/area); and […].
One of ordinary skill in the art before the effective filing date would have found it obvious to include deriving areas of inclination and translation/rotation along a major axis as taught by Dohmen within the implant alignment prediction as taught by Kohli, McAlindon, Miles and Nawana with the motivation of better allowing performance of desired activities after an implant (Dohman: paragraph [0009]).
Kohli, McAlindon, Miles, Nawana and Dohmen may not explicitly teach:

Gole teaches (c) deriving combinations of the inclination (Pl) and the anteroposterior position relative to the mechanical axis (P2) of the implant by overlapping the first area and the second area (Gole: Figures 10-11, paragraph [0010], “The software program is executable by the computer to overlay and align a plurality of 3-dimensional images at the display”, paragraph [0106], “post-operative optical scans and overlays are used to confirm that the final implanted device(s) is/are in the desired locations and orientations, such as shown in FIGS. 10B, 10C, 11B, and 11C”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include deriving a combination of area by overlapping areas as taught by Gole within the determination of areas of inclination and anteroposterior position relative a major axis as taught by Kohli, McAlindon, Miles, Nawana and Dohmen with the motivation of “reduce exposure of patients to mid-surgery and post-surgery radiation” (Gole: paragraph [0009]).

Regarding (Original) claim 2, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 1, and further teaches wherein the request information includes a questionnaire containing a plurality of questions for performing self-examination on the joint of the patient (Kohli: Figures 1, 8, paragraphs [0035]-[0038], “the patient is generally asked to answer a questionnaire to assess his or her functional status and the extent of his or her pain and/or disability. The answers to these questionnaires are stored”. Also see, McAlindon: Figure 8, Table 1, Column 15, lines 8-12, Column 19, lines 3-60), and
read and answer a questionnaire. His answers are then automatically stored to the system”. Also see, McAlindon: Figure 8, Table 1, Column 15, lines 8-12, Column 19, lines 3-60).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 3, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 2, and further teaches wherein the examination server further includes a questionnaire management part managing a patient-specific questionnaire (McAlindon: Column 6, line 41-Column 7, line 51, “As participant data comes in, a static or dynamic questionnaire is built in step 112… A dynamic questionnaire allows additions to or modifications of existing questions, depending on the participant's answers, to be able to pursue certain questions in depth while others are given short shift. Once these data are assembled, they are stored for later analysis (or analyzed then) in steps 84-96. Finally, a new questionnaire is set up for the next visit which may or may not be based upon the results of the just completed questionnaire and/or prior results in step 114”. This is interpreted to be a patient specific questionnaire, as a dynamic questionnaire is presented to the patient based on the patient’s answers to previous questions as well, as generating a new questionnaire specifically based on their answers for further evaluation in the future, both of which are specific to the patient’s answers).

The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 4, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 3, and further teaches wherein the questionnaire management part includes: a questionnaire database storing the patient-specific questionnaire (McAlindon: Figures 1, 3-4, Column 6, lines 1-25, 31-Column 7, line 45, “The participants' data are collected, validated, and stored centrally in a secured computer database 28… As participant data comes in, a static or dynamic questionnaire is built in step 112… A dynamic questionnaire allows additions to or modifications of existing questions, depending on the participant's answers, to be able to pursue certain questions in depth while others are given short shift. Once these data are assembled, they are stored for later analysis (or analyzed then) in steps 84-96. Finally, a new questionnaire is set up for the next visit which may or may not be based upon the results of the just completed questionnaire and/or prior results in step 114”. The patient specific questionnaire is stored for future use); and
assigned a unique identifying code”, Column 6, lines 15-Column 7, line 60, “qualified candidate has the application verified or is noted as a qualified candidates in step 50 and his or her information is stored in database 28 at step 52… Each time a user or participant signs or logs into the central site, a login and identity check 108 is made using passwords and other security measures. The login step 110 sets up the system to receive data either as questionnaires filled out on line… As participant data comes in, a static or dynamic questionnaire is built in step 112… a new questionnaire is set up for the next visit which may or may not be based upon the results of the just completed questionnaire and/or prior results in step 114”. The Examiner interprets this to be searching the database for the new questionnaire to be used (patient-specific questionnaire), based on the patient information provided during login, i.e., the unique identifying code).
The Examiner notes “the… part includes a… part”, is interpreted to read on software component of the server performing a function of the server. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the examination server of Kohli to have individual software components to perform the particular function(s) within its examination server.


Regarding (Previously Presented) claim 5, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 4, and further teaches wherein the questionnaire management part further includes: a preset questionnaire DB storing at least one preset questionnaire for generating the patient-specific questionnaire (McAlindon: Figures 1, 3-4, Column 6, lines 1-25, 31-Column 7, line 45, “As participant data comes in, a static or dynamic questionnaire is built in step 112. A static questionnaire would be one with preset, unchanging questions… assembles the necessary questions into a series of questionnaires for the purposes described above and places them for storage in the server 84”. This is storage of a preset questionnaire to be used to generate a patient-specific questionnaire); and
--a questionnaire generation part generating the patient-specific questionnaire based on the preset questionnaire stored in the preset questionnaire DB (McAlindon: Figures 1, 3-4, Column 6, lines 1-25, 31-Column 7, line 45, “As participant data comes in, a static or dynamic questionnaire is built in step 112… A dynamic questionnaire allows additions to or modifications of existing questions, depending on the participant's answers, to be able to pursue certain questions in depth while others are given short shift. Once these data are assembled, they are stored for later analysis (or analyzed then) in steps 84-96. Finally, a new questionnaire is set up for the next visit which may or may not be based upon the results of the just completed questionnaire and/or prior results in step 114”. This is interpreted using of a static questionnaire (preset question) to build a dynamic questionnaire which is further used to generate patient-specific questionnaires for further use).

The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 6, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 5, and further teaches wherein the preset questionnaire includes at least one option that can be added or deleted (McAlindon: Figures 1, 3-4, Column 6, lines 1-25, 31-Column 7, line 45, “A dynamic questionnaire allows additions to or modifications of existing questions, depending on the participant's answers, to be able to pursue certain questions in depth while others are given short shift. Once these data are assembled, they are stored for later analysis (or analyzed then) in steps 84-96. Finally, a new questionnaire is set up for the next visit which may or may not be based upon the results of the just completed questionnaire and/or prior results in step 114”. The Examiner interprets the dynamic questionnaire built based off the static (preset) questionnaire).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 7, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 6, and further teaches wherein the questionnaire generation part generates the patient-specific questionnaire by adding an arbitrary question to the preset questionnaire (McAlindon: Figures 1, 3-4, Column 6, lines 1-25, 31-Column 7, line 45, “A dynamic questionnaire allows additions to or modifications of existing questions, depending on the participant's answers, to be able to pursue certain questions in depth while others are given short shift. Once these data are assembled, they are stored for later analysis (or analyzed then) in steps 84-96. Finally, a new questionnaire is set up for the next visit which may or may not be based upon the results of the just completed questionnaire and/or prior results in step 114”. The Examiner interprets the dynamic questionnaire built based adding questions (interpreted to include an arbitrary question, which is undefined) to the static (preset) questionnaire).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 8, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 7, and further teaches wherein the examination server further includes a medical examination information analysis part analyzing the medical examination information (Kohli: Figures 1, element 16, paragraph [0035]-[0038], “the patient is generally asked to answer a questionnaire to assess his or her functional status and the extent of his or her pain and/or disability. The answers to these questionnaires are stored as "functional scores" of the patient. In addition, the patient is asked to perform certain movements so that range of motion ("ROM'') measurements, for example, may be taken during such visit. Other measurements and/or parameters, for example gait kinematic parameters, or strength, may also be ascertained from the performed movements”. Also see, McAlindon: Column 4, 
The Examiner notes “the examination server includes a… part”, is interpreted to read on software component of the server performing a function of the server. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the examination server of Kohli to have individual software components to perform the particular function(s) within its examination server.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 9, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 8, and further teaches wherein the medical examination information analysis part includes: an analysis criterion database storing an analysis criterion for comparatively analyzing an answer included in the medical examination information to a particular question (Kohli: paragraph [0052], “the current measurements for each examination type the patient has just completed and a comparison, in the form of a table, chart, graph, or combination thereof, of measurements between visits”. Also see, McAlindon: Figure 3, Column 10, lines 29-40, “comparing the participant's answers to the questionnaire with a reference standard comprising conventionally accepted indications of a medical condition”. The database of the server (Figure 3, element 84) is interpreted to hold the criterion); and
comparing the participant's answers to the questionnaire with a reference standard comprising conventionally accepted indications of a medical condition… the medical indicia are of a nature that can be quantified and/or numerically or quantitatively represented”, Column 16, lines 15-30, “allow case definition according to the American College of Rheumatology criteria for the classification of knee osteoarthritis”, Column 22, lines 10-35, “Individuals are classified as having knee OA if they answer in the affirmative… As such, these individuals fulfill the clinical algorithm according to the ACR classification criteria for knee OA”. The Examiner notes WOMAC questionnaire is described in Columns 19-20, this questionnaire is a classification of an emergency level of the joint (i.e., diagnosing the joint)).
The Examiner notes “the… part includes a… part”, is interpreted to read on software component of the server performing a function of the server. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the examination server of Kohli to have individual software components to perform the particular function(s) within its examination server.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 13, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 1, and further teaches wherein the examination server includes an execution movement management part managing patient-specific execution movement information (Kohli: Figures 1-2, 8, paragraphs [0040]-[0042], “Upon receiving the data streams from the sensing device, the system translates the joint locations to movement data and converts them to reliable ROM measurements of the patient… the system stores the determined ROM measurements in a datastore…. brings up a visit summary on a monitor so that she and the patient can review the results, as well as any progress the patient has made. The visit summary lists the results of the present examination as well as results from one or more prior examinations, and shows the patient's ROM measurements, previously measured and current, in the form of a graph, a table, a chart, or a combination thereof”. The Examiner notes this is management of the results (analysis, storage, and retrieval)).
The Examiner notes “the examination server includes a… part”, is interpreted to read on software component of the server performing a function of the server. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the examination server of Kohli to have individual software components to perform the particular function(s) within its examination server.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 14, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 13, and further teaches wherein the execution movement management part includes: an execution movement database (DB) storing the patient-specific execution movement information (Kohli: paragraph [0040]-[0042], “Upon receiving the data streams from the sensing device, the system translates the joint locations to movement data and converts them to reliable ROM measurements of the patient… the system stores the determined ROM measurements in a datastore”); and
--an execution movement search transmission part identifying the patient through patient information transmitted from the patient terminal, and searching the execution movement DB for patient-specific execution movement information of the identified patient to transmit the searched patient-specific execution movement information to the patient terminal (Kohli: paragraph [0007], “retrieving from the datastore at least one previously determined ROM angle associated with the determined joint location of the patient; and presenting the determined ROM angle and the retrieved previously determined ROM angle in the form of a table, a graph, or a chart”, paragraph [0052], “Report generator 24 may be adapted to receive measurements from movement analyzer 16 and previous visit data from storage 22”. Also see, McAlindon: Figures 1, 3-4, Column 4, lines 26-50, “those qualified and selected for participation in step 20… are assigned a unique identifying code”, Column 6, lines 15-Column 7, line 60, “qualified candidate has the application verified or is noted as a qualified candidates in step 50 and his or her information is stored in database 28 at step 52… Each time a user or participant signs or logs into the central site, a login and identity check 108 is made using passwords and other security measures”. The Examiner notes Kohli teaches searching of the database for the 
The Examiner notes “the… part includes a… part”, is interpreted to read on software component of the server performing a function of the server. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the examination server of Kohli to have individual software components to perform the particular function(s) within its examination server.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 17, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 1, and further teaches wherein the movement analysis information includes a rotation between body segments of the patient that are adjacent to the joint related to the preset movement of the patient (Kohli: paragraph [0010], “calculating the ROM angle between the first vector and the second vector. The ROM angle may be a shoulder abduction angle, a scapula angle, a shoulder flexion angle, or a rotation angle”, paragraph [0089]-[0092], “a shoulder elevated rotation examination”. Also see, paragraph [0061]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 18, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 17, and further teaches wherein the movement analysis information calculating the ROM angle between the first vector and the second vector. The ROM angle may be a shoulder abduction angle, a scapula angle, a shoulder flexion angle, or a rotation angle”. Also see, paragraph [0061]).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Currently Amended) claim 24, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 1, and further teaches wherein the examination server further includes an examination information management part managing patient-specific examination information containing at least one of medical examination information, the photographed movement information, medical examination analysis information, the movement analysis information, pain time movement analysis information, the implant alignment parameter, and the implant alignment image (Kohli: Figures 1-2, 8, paragraphs [0040]-[0042], “Upon receiving the data streams from the sensing device, the system translates the joint locations to movement data and converts them to reliable ROM measurements of the patient… the system stores the determined ROM measurements in a datastore…. brings up a visit summary on a monitor so that she and the patient can review the results, as well as any progress the patient has made. The visit summary lists the results of the present examination as well as results from one or more prior examinations, and shows the patient's ROM measurements, previously measured and current, in the form of a graph, a table, a chart, or a combination thereof”. Also see, paragraph [0012]. The Examiner notes this is management of the results (analysis, storage, and retrieval)).

The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 25, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 24, and further teaches wherein the examination information management part includes an examination information database storing the patient-specific examination information (Kohli: Figures 1-2, 8, paragraphs [0040]-[0042], “Upon receiving the data streams from the sensing device, the system translates the joint locations to movement data and converts them to reliable ROM measurements of the patient… the system stores the determined ROM measurements in a datastore…. brings up a visit summary on a monitor so that she and the patient can review the results, as well as any progress the patient has made. The visit summary lists the results of the present examination as well as results from one or more prior examinations, and shows the patient's ROM measurements, previously measured and current, in the form of a graph, a table, a chart, or a combination thereof”).
The Examiner notes “the… part includes a… part”, is interpreted to read on software component of the server performing a function of the server. The Functionality of the part(s) was 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 26, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole the system of claim 25, and further teaches wherein the examination information is divided into pre-surgery examination information, post-surgery examination information, and follow-up examination information in a case of an implant-transplanted patient (Kohli: paragraph [0035], “surgical and non-surgical means are used as treatment. A patient is generally monitored before, during, and after treatment with periodic examination visits to the care provider's facility. During each examination visit, the patient is generally asked to answer a questionnaire to assess his or her functional status and the extent of his or her pain and/or disability. The answers to these questionnaires are stored as "functional scores" of the patient”, paragraph [0042], “The visit summary lists the results of the present examination as well as results from one or more prior examinations… the physician and patient can discuss the progress or lack thereof, and the effect of a treatment on a measurement”, paragraph [0054], “for a patient who underwent a knee replacement surgery… two separate examinations would be undertaken”. Also see, Miles: paragraphs [0711]-[0712], “subjective metrics relating to the patient's own view of the biomechanical performance of the joint pre-implant surgery… provides a predetermined list of 
The Examiner notes “the… part includes a… part”, is interpreted to read on software component of the server performing a function of the server. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the examination server of Kohli to have individual software components to perform the particular function(s) within its examination server.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 27, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 25, and further teaches wherein the examination information management part further includes an examination information collection part updating the examination information database when at least one of the medical examination information and the photographed movement information is newly received or when at least one of the medical examination analysis information, alarm information, the movement analysis information, the pain time movement analysis information, the implant alignment parameter, and the implant alignment image is newly generated (Kohli: Figures 1-2, 8, paragraphs [0040]-[0042], “Upon receiving the data streams from the sensing device, the system translates the joint locations to movement data and converts them to reliable ROM measurements of the patient… system stores the determined ROM measurements in a datastore…. brings up a visit summary on a monitor so that she and the patient can review the results, as well as any progress the patient has made. The visit summary lists the results of the present examination as well as results from one or more prior examinations, and shows the patient's ROM measurements, previously measured and current, in the form of a graph, a table, a chart, or a combination thereof”. Also see, paragraph [0052]. This is updating of the information with new examination information).
The Examiner notes “the… part includes a… part”, is interpreted to read on software component of the server performing a function of the server. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the examination server of Kohli to have individual software components to perform the particular function(s) within its examination server.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 28, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 27, and further teaches wherein the examination information management part further includes an examination information provision part providing updated examination information to a doctor terminal when the examination information database has the updated examination information (Kohli: paragraphs [0095]-[0098] . Also see, McAlindon: Figure 3, element 86, Figure 6, Column 6, lines 40-50, “A server 84 for a console 86”, Column 7, lines 39-56, “A report function 162 allows the administrator to make adjustments in the questionnaires or their timing during the trial and to present data in raw or analyzed form in a variety of formats such as graphically”; Miles, Figure 1, element 1020, paragraph [0310]. This is interpreted as providing of the updated information accessed on the doctor terminal).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously Presented) claim 30, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 24, and further teaches the patient terminal transmitting patient information containing patient identification information to the examination server, receiving the request information from the examination server, and generating the execution information in response to the request information to transmit the execution information to the examination server (McAlindon: Figures 1, 3-4, Column 4, lines 26-50, “those qualified and selected for participation in step 20… are assigned a unique identifying code”, Column 6, lines 15-Column 7, line 60, “qualified candidate has the application verified or is noted as a qualified candidates in step 50 and his or her information is stored in database 28 at step 52… Each time a user or participant signs or logs into the central site, a login and identity check 108 is made using passwords and other security measures. The login step 110 sets up the system to receive data either as questionnaires filled out on line… As participant data comes in, a static or dynamic questionnaire is built in step 112… a new questionnaire is set up for the next visit which may or may not be based upon the results of the just completed questionnaire and/or prior results in step 114”, Column 9, lines 5-25, “transmitting a screening questionnaire over the internet to a remote site, after receipt, at the primary site, of a request 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 31, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 30, and further teaches wherein the patient terminal includes a patient information transmission part receiving the patient information and transmitting the patient information to the examination server (Kohli: paragraphs [0035]-[0036], [0098]-[0099]; McAlindon: Figure 3, Column 6, line 40-Column 7, line 35, “The eligible, verified participant interfaces with the online trial through the user console or PC 100. The user console 100 has associated with it in storage, a user portal or interface 102 that contains and creates information… Each time a user or participant signs or logs into the central site, a login and identity check 108 is made”).
The Examiner notes “the… terminal includes a… part”, is interpreted to read on software component of the terminal performing a function of the terminal. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the terminal of Kohli to have individual software components to perform the particular function(s) within its terminal devices.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 32, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 31, and further teaches wherein the patient terminal further includes a medical examination execution part receiving the questionnaire to provide the questionnaire to the patient, and generating the medical examination information by receiving answers to the questionnaire so as to transmit the medical examination information to the examination server (Kohli: paragraphs [0035]-[0036], [0098]-[0099]; McAlindon: Figures 3, 5, Column 9, lines 5-60, “transmitting a screening questionnaire over the internet to a remote site, after receipt, at the primary site, of a request from the remote site to display the screening questionnaire… receiving the completed questionnaire at the primary site via the internet… causing a screening questionnaire to appear over the internet at the remote site” Also see, Column 6, line 40-Column 7, line 35).
The Examiner notes “the… terminal includes a… part”, is interpreted to read on software component of the terminal performing a function of the terminal. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the terminal of Kohli to have individual software components to perform the particular function(s) within its terminal devices.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 33, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 32, and further teaches wherein the patient terminal further includes a movement examination execution part receiving the execution movement information to 
The Examiner notes “the… terminal includes a… part”, is interpreted to read on software component of the terminal performing a function of the terminal. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the terminal of Kohli to have individual software components to perform the particular function(s) within its terminal devices.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 34, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 33, and further teaches wherein the movement examination execution part includes: a movement execution request part receiving the execution movement information and requesting the patient to execute the preset movement of the execution movement information; and a movement execution photographing part generating the photographed movement information by photographing the patient executing the preset 
The Examiner notes “the… part includes a… part”, is interpreted to read on software component of the terminal performing a function of the terminal. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the terminal of Kohli to have individual software components to perform the particular function(s) within its terminal devices.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 35, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 34, and further teaches wherein the movement execution photographing part photographs the patient executing the preset movement through infrared detection (Kohli: paragraph [0039], “a sensing device is the Microsoft Kinect® that houses a video camera, Infrared camera”).
The motivation to combine is the same as in claim 1, incorporated herein.

Claims 10-11, 20, 29, 39-41 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0130841 (hereafter “Kohli”), U.S. Patent No. 7,251,609 (hereafter “McAlindon”), U.S. Patent App. No. 2013/0332128 (hereafter “Miles”),  s applied to claim 1 above, and further in view of U.S. Patent App. No. 2018/0330810 (hereafter “Gamarnik”).

Regarding (Original) claim 10, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 9, and further teaches wherein the medical examination information analysis part further includes an alarm information generation part generating alarm information [… analysis of answers of the participant (patient) …] contained in the medical examination analysis information is in a preset range (McAlindon: Figure 2, Column 6, lines 5-35, “An initial evaluation is undertaken in step 44 to verify that the form is properly filled out and the candidate meets certain prima facie criteria that the researchers have established… If the prima facie qualification of a candidate is made then the preliminarily qualified candidate has the application verified or is noted as a qualified candidates in step 50… The candidate, now participant, is notified along with one or more of the investigators in steps 59a and 59b”. The Examiner notes meeting criteria is being with a preset range).
Kohli, McAlindon, Miles, Nawana, Dohmen and Gole may not explicitly teach (underlined below for clarity):
--wherein the medical examination information analysis part further includes an alarm information generation part generating alarm information when the quantified or classified emergency level contained in the medical examination analysis information is in a preset range.
Gamarnik a system of monitoring physical therapy classifying a patient’s examination information as beneficial or detrimental (level of emergency) and using this classification further 
--wherein the medical examination information analysis part further includes an alarm information generation part generating alarm information when the quantified or classified emergency level contained in the medical examination analysis information is in a preset range (Gamarnik: paragraph [0052], “parameters can be based on predetermined parameters of the patient including… the severity of the injury”, paragraph [0073], “classify whether a patient is performing a movement that is beneficial to recovery or detrimental to recovery”, paragraphs [0081]-[0084], “Feedback from the device can be provided by audio, visual, and tactile/haptic means. For example, the user can receive audio alerts that encourage and reinforce good performance or provide warnings and corrective advice poor performance”, paragraph [0108], “output an error alert notification and a corresponding suggestion to the user to rectify the mistake. For example, the alert notification and corresponding suggestion can be "ALERT!”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Gamarnik with teaching of Kohli, McAlindon, Miles, Nawana, Dohmen and Gole since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the using a classification of an emergency level for providing an alarm as taught by Gamarnik for the notifications provided by analyzing patient information for meeting criteria as taught by Kohli, McAlindon, Miles, Nawana, Dohmen and Gole. Thus, the simple 

Regarding (Original) claim 11, Kohli, McAlindon, Miles, Nawana, Dohmen, Gole and Gamarnik teaches the system of claim 10, and further teaches wherein the medical examination information analysis part further includes an analysis criterion generation part generating or modifying the analysis criterion (McAlindon: Column 9, lines 25-40, “reviewing the received questionnaire and making a determination of whether the individual is eligible… according to a set of predetermined criteria. The predetermined criteria have been selected by the trial investigation(s), and can 30 include such parameters as: a threshold degree of a symptom or symptoms associated with the medical condition”. This is generation of the criteria).
The Examiner notes “the… part includes a… part”, is interpreted to read on software component of the server performing a function of the server. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the examination server of Kohli to have individual software components to perform the particular function(s) within its examination server.
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Previously Presented) claim 20, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 19, and but may not explicitly teach wherein the 
--the movement analysis information calculation part further includes a pain time movement analysis information extraction part extracting pain time movement analysis information that means the movement analysis information at the time when the patient feels pain while executing the preset movement based on the pain frame identification information and the movement analysis information.
Gamarnik a system of monitoring physical therapy classifying a patient’s examination information as beneficial or detrimental (level of emergency) and using this classification further to provide alert notifications (alarms) (Gamarnik: paragraphs [0003], [0073], [0081]-[0084], [0159]-[0163]), in which
wherein the photographed movement information further includes pain frame identification information identifying a frame obtained at a time when the patient feels pain among the frames (Gamarnik: paragraphs [0079]-[0080], “the target range of motion of a user can be temporarily reduced if a user is detected to be missing the target motion due to pain or discomfort… interpret pain, discomfort, or strain, for example, by detecting reduced acceleration of a motion by the user before the range of motion reaches the target motion of an exercise”. Also see, paragraphs [0114]-[0115]), and 
--the movement analysis information calculation part further includes a pain time movement analysis information extraction part extracting pain time movement analysis information that means the movement analysis information at the time when the patient feels pain while executing the preset movement based on the pain frame identification information and the movement analysis information (Gamarnik: paragraphs [0114]-[0115], “determine the pain tolerance and track the recovery progress of the patient… incomplete movements of an exercise can be interpreted as pain and/or inability to complete the exercise… modify the exercise to reduce the range of motion of the exercise until the patient is able to complete the exercise properly and consistently… provides real-time analysis of patient progress to personalize the physical therapy rehabilitation process to the patient… provide recommendations or reminders prior to, during, or after performance of the exercise”. Also see, paragraphs [0079]-[0080]. This is interpreted to read on extracting of the real-time pain information to analyze the motion associated with the pain to provide analyzed feedback).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Original) claim 29, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 28, and but may not explicitly teach wherein the examination information provision part immediately provides the updated examination information to the doctor terminal when the updated examination information contains the alarm information.
Gamarnik a system of monitoring physical therapy classifying a patient’s examination information as beneficial or detrimental (level of emergency) and using this classification further to provide alert notifications (alarms) (Gamarnik: paragraphs [0003], [0073], [0081]-[0084], [0159]-[0163]), in which
--wherein the examination information provision part immediately provides the updated examination information to the doctor terminal when the updated examination information contains the alarm information (Gamarnik: Figure 2, and paragraphs [0085]-[0088], “Automatic, immediate feedback can reduce the likelihood of injury. If the motion tracking device detects a high risk of injury, the prescribing physician or physical therapist can be informed to intervene”. This is sending of the alert to the physician device).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Currently Amended) claim 39, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 34, but may not explicitly teach wherein the movement examination execution part further includes: a movement stop recognition part recognizing movement stop when the preset movement of the patient is stopped over a preset period of time while the movement execution photographing part photographs the patient executing the preset movement; and a pain verification part adding pain frame identification information identifying the frame obtained at the time when the patient feels pain, to the photographed movement information when the movement stop recognition part recognizes the movement stop and pain is verified by the patient.
Gamarnik a system of monitoring physical therapy classifying a patient’s examination information as beneficial or detrimental (level of emergency) and using this classification further to provide alert notifications (alarms) (Gamarnik: paragraphs [0003], [0073], [0081]-[0084], [0159]-[0163]), in which
--wherein the movement examination execution part further includes: a movement stop recognition part recognizing movement stop when the preset movement of the patient is stopped over a preset period of time while the movement execution photographing part photographs the patient executing the preset movement; and a pain verification part adding pain frame identification information identifying the frame obtained at the time when the patient feels pain, to the photographed movement information when the movement stop recognition part recognizes interpret pain, discomfort, or strain, for example, by detecting reduced acceleration of a motion by the user before the range of motion reaches the target motion of an exercise”, paragraphs [0114]-[0115], “determine the pain tolerance and track the recovery progress of the patient… incomplete movements of an exercise can be interpreted as pain and/or inability to complete the exercise… modify the exercise to reduce the range of motion of the exercise until the patient is able to complete the exercise properly and consistently… provides real-time analysis of patient progress to personalize the physical therapy rehabilitation process to the patient… provide recommendations or reminders prior to, during, or after performance of the exercise”).
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Original) claim 40, Kohli, McAlindon, Miles, Nawana, Dohmen, Gole and Gamarnik teaches the system of claim 29, and further teaches the doctor terminal receiving the examination information from the examination server (Kohli: paragraphs [0042], [0095]-[0098] . Also see, McAlindon: Figure 3, element 86, Figure 6, Column 6, lines 40-50, “A server 84 for the database 28 interfaces with the research or investigative staff through a console 86”, Column 7, lines 39-56, “A report function 162 allows the administrator to make adjustments in the questionnaires or their timing during the trial and to present data in raw or analyzed form in a variety of formats such as graphically”; Gamarnik: Figure 2, paragraphs [0085]-[0088]; Miles, Figure 1, element 1020, paragraph [0310]. This is interpreted as providing of the examination information accessed on the doctor terminal received from the server). 


Regarding (Original) claim 41, Kohli, McAlindon, Miles, Nawana, Dohmen, Gole and Gamarnik teaches the system of claim 40, and further teaches wherein the doctor terminal further includes an examination information reception display part receiving the examination information and displaying the examination information (Kohli: paragraphs [0042], [0095]-[0098] . Also see, McAlindon: Figure 3, element 86, Figure 6, Column 6, lines 40-50, “A server 84 for the database 28 interfaces with the research or investigative staff through a console 86”, Column 7, lines 39-56, “A report function 162 allows the administrator to make adjustments in the questionnaires or their timing during the trial and to present data in raw or analyzed form in a variety of formats such as graphically”; Gamarnik: Figure 2, paragraphs [0085]-[0088]; Miles, Figure 1, element 1020, paragraph [0310]. This is interpreted as receiving and viewing of the examination information at the doctor terminal).
The Examiner notes “the… terminal includes a… part”, is interpreted to read on software component of the terminal performing a function of the terminal. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the terminal of Kohli to have individual software components to perform the particular function(s) within its terminal devices.
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Original) claim 43, Kohli, McAlindon, Miles, Nawana, Dohmen, Gole and Gamarnik teaches the system of claim 41, and further teaches wherein the doctor terminal further includes a questionnaire generation information provision part providing questionnaire generation information for generating the questionnaire to the questionnaire generation part (McAlindon: Figure 6, Column 7, lines 25-60, “at the central site administrator's console 86 and the accessible server 84. The administrator's software functions includes a trial creation function 160, which assembles the necessary questions into a series of questionnaires for the purposes described above and places them for storage in the server 84… A report function 162 allows the administrator to make adjustments in the questionnaires or their timing during the trial”).
The Examiner notes “the… terminal includes a… part”, is interpreted to read on software component of the terminal performing a function of the terminal. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the terminal of Kohli to have individual software components to perform the particular function(s) within its terminal devices.
The motivation to combine is the same as in claim 10, incorporated herein.

Regarding (Original) claim 44, Kohli, McAlindon, Miles, Nawana, Dohmen, Gole and Gamarnik teaches the system of claim 43, and further teaches wherein the doctor terminal further includes an analysis criterion generation information provision part providing analysis criterion generation information for generating or modifying the analysis criterion to the analysis criterion The predetermined criteria have been selected by the trial investigation(s), and can 30 include such parameters as: a threshold degree of a symptom or symptoms associated with the medical condition”. Also see, Column 7, lines 25-60, and Tables 3-4. This is generation of the criteria via the administrator console (doctor terminal)).
The Examiner notes “the… terminal includes a… part”, is interpreted to read on software component of the terminal performing a function of the terminal. The Functionality of the part(s) was cited above, Kohli further teaches at Figures 1, 8, and paragraph [0044], “system may include less or more functional modules, and may be a stand-alone device, or a subsystem in a device or an element of a larger system. The functional modules may be combined or each may be broken down into sub modules”, therefore it is obvious to use the terminal of Kohli to have individual software components to perform the particular function(s) within its terminal devices.
The motivation to combine is the same as in claim 10, incorporated herein.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0130841 (hereafter “Kohli”), U.S. Patent No. 7,251,609 (hereafter “McAlindon”), U.S. Patent App. No. 2013/0332128 (hereafter “Miles”), U.S. Patent App. No. 2015/0261922 (hereafter “Nawana”), U.S. Patent App. No. 2018/0235702 (hereafter “Dohmen”) and U.S. Patent App. No. 2013/0172731 (hereafter “Gole”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 2011/0060537 (hereafter “Moodie”).

Regarding (Previously Presented) claim 19, Kohli, McAlindon, Miles, Nawana, Dohmen and Gole teaches the system of claim 16, and further teaches […]; setting a segment coordinate system, which defines a movement of each of the recognized […vectors between adjacent joints …], for each of frames of the photographed movement information based on the [… points in the vectors between adjacent joints …] (Kohli: Figures 4-7, paragraph [0057], “a skeleton stream having one or more frames with joint locations in the form of a three dimensional coordinate for each joint”, paragraphs [0068]-[0071], “a plurality of vectors, originating from the joint location of interest, is determined. In one embodiment, two vectors are determined from the joint location of interest to at least two neighboring joint locations”, paragraph [0073], “each joint location may be represented by a three-dimensional coordinate”. This is setting of a coordinate system (x, y, z planes)), and 
--calculating the movement analysis information as a numerical value indicating a relative movement between the recognized […vectors between adjacent joints …] (Kohli: paragraph [0010], “calculating the ROM angle between the first vector and the second vector”).
Kohli, McAlindon, Miles, Nawana, Dohmen and Gole may not explicitly teach (underlined below for clarity):
--wherein the movement analysis information calculation part includes: a body segment recognition part recognizing the body segments adjacent to the joint related to the preset movement of the patient indicated in the photographed movement information; and
--a movement analysis information arithmetic part setting at least three landmarks for each of the recognized body segments, 
--setting a segment coordinate system, which defines a movement of each of the recognized body segments, for each of frames of the photographed movement information based on the landmarks of each of the recognized body segments, and calculating the movement analysis information as a numerical value indicating a relative movement between the recognized body segments.
Moodie teaches a physical therapy evaluation system for determining dimensions of body segments and using the determined segments to make calculations (Moodie: paragraph [0007]), in which
--wherein the movement analysis information calculation part includes: a body segment recognition part recognizing the body segments adjacent to the joint related to the preset movement of the patient indicated in the photographed movement information (Moodie: paragraphs [0021]-[0022], “The kinematic data capture device 10 yields time and position data for any number of points on a subject body… observe, isolate, define and capture body segment dimensional data”); and
--a movement analysis information arithmetic part setting at least three landmarks for each of the recognized body segments (Moodie: paragraphs [0021]-[0022], “observe, isolate, define and capture body segment dimensional data… Segment dimension data may for example include three points located on a body segment”. The Examiner notes these points function as the landmarks), 
--setting a segment coordinate system, which defines a movement of each of the recognized body segments, for each of frames of the photographed movement information based on the landmarks of each of the recognized body segments, and calculating the movement analysis information as a numerical value indicating a relative movement between the recognized body segments (Moodie: paragraphs [0024]-[0026], “access the segment dimensions data 14 in order to aid in the calculation of lever and force moments… all data is configured in a Cartesian coordinate system. Accordingly, a force in a user selectable plane may be calculated as an output”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include determining of body segments adjust to a joint and setting landmarks as taught by Moodie with the system of using vectors between joints to calculate range of motion measurements as taught by Kohli, McAlindon, Miles, Nawana, Dohmen and Gole with the motivation of improving the “transform[ation of] normal observations into numbers, and thus turn the subjective into the objective (Moodie paragraphs [0005]-[0006]).

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0130841 (hereafter “Kohli”), U.S. Patent No. 7,251,609 (hereafter “McAlindon”), U.S. Patent App. No. 2013/0332128 (hereafter “Miles”), U.S. Patent App. No. 2015/0261922 (hereafter “Nawana”), U.S. Patent App. No. 2018/0235702 (hereafter “Dohmen”) and U.S. Patent App. No. 2013/0172731 (hereafter “Gole”) as applied to claim 35 above, and further in view of U.S. Patent App. No. 2009/0023122 (hereafter “Lieberman”).

Regarding (Original) claim 36, Kohli, McAlindon, Miles, Nawana, Dohmen and Goleteaches the system of claim 35, and but may not explicitly teach:
--an infrared-reflective suit that the patient wears when being photographed by the movement execution photographing part.
Lieberman teaches a system for motor rehabilitation to guide the motion of a user (Lieberman: paragraph [0036]), in which
The body suit 210 is shown equipped with optical tracking markers 220 (the spherical protrusions) that may be used to track the wearer's movements using an optical tracking system… The wearer's movements may be tracked by a different optical tracking system, by mechanical transducers such as accelerometers embedded in the body suit 210, or by a combination of optical and mechanical methods… The Vicon optical tracking system is a commercial product designed for high-resolution high-bandwidth motion capture. It consists of roughly one dozen near-infrared sensitive cameras with matching strobes… The teacher-expert or student subject wears a special dark suit with infrared reflectors covering it, in known locations. Each camera tracks the location of bright infrared reflectors, which are triangulated from multiple cameras to form points in 3D space”).
One of ordinary skill in the art would have found it obvious to include using an infrared-reflective suit as taught by Lieberman with the movement execution photographing part as taught by Kohli, McAlindon, Miles, Nawana, Dohmen and Golewith the motivation of “enable more rapid motor rehabilitation and postural retraining to combat repetitive strain injuries” (Lieberman: paragraph [0039]).

Regarding (Original) claim 37, Kohli, McAlindon, Miles, Nawana, Dohmen, Gole and Lieberman teaches the system of claim 36, and further teaches wherein the infrared-reflective suit is coated with an infrared-reflective material on a surface thereof (Lieberman: Figures 1-2, 6, The body suit 210 is shown equipped with optical tracking markers 220 (the spherical protrusions) that may be used to track the wearer's movements using an optical tracking system… The wearer's movements may be tracked by a different optical tracking system, by mechanical transducers such as accelerometers embedded in the body suit 210, or by a combination of optical and mechanical methods… The Vicon optical tracking system is a commercial product designed for high-resolution high-bandwidth motion capture. It consists of roughly one dozen near-infrared sensitive cameras with matching strobes… The teacher-expert or student subject wears a special dark suit with infrared reflectors covering it, in known locations. Each camera tracks the location of bright infrared reflectors, which are triangulated from multiple cameras to form points in 3D space”).
The motivation to combine is the same as in claim 36, incorporated herein.

Regarding (Currently Amended) claim 38, Kohli, McAlindon, Miles, Nawana, Dohmen, Gole and Lieberman teaches the system of claim 37, and further teaches wherein the infrared-reflective suit contains markings for indicating landmarks of each of recognized body segments of the patient (Lieberman: Figures 1-2, 6, paragraph [0044], “A suit worn by both an expert and an novice, as well as a software control system and motion control capture device… The system enables full body tracking of all joints, in real-time. These may be recorded and stored”, paragraphs [0053]-[0055], “The body suit 210 is shown equipped with optical tracking markers 220 (the spherical protrusions) that may be used to track the wearer's movements using an optical tracking system… The wearer's movements may be tracked by a different optical tracking system, by mechanical transducers such as accelerometers embedded in the body suit 210, or by a combination of optical and mechanical methods… The Vicon optical tracking system is a commercial product designed for high-resolution high-bandwidth motion capture. It consists of roughly one dozen near-infrared sensitive cameras with matching strobes… The teacher-expert or student subject wears a special dark suit with infrared reflectors covering it, in known locations. Each camera tracks the location of bright infrared reflectors, which are triangulated from multiple cameras to form points in 3D space”. These are interpreted to be the markings for the determined landmarks).
The motivation to combine is the same as in claim 36, incorporated herein.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2015/0130841 (hereafter “Kohli”), U.S. Patent No. 7,251,609 (hereafter “McAlindon”), U.S. Patent App. No. 2013/0332128 (hereafter “Miles”), U.S. Patent App. No. 2015/0261922 (hereafter “Nawana”), U.S. Patent App. No. 2018/0235702 (hereafter “Dohmen”), U.S. Patent App. No. 2013/0172731 (hereafter “Gole”) and U.S. Patent App. No. 2018/0330810 (hereafter “Gamarnik”) as applied to claim 41 above, and further in view of U.S. Patent App. No. 2011/0060537 (hereafter “Moodie”).

Regarding (Currently Amended) claim 42, Kohli, McAlindon, Miles, Nawana, Dohmen, Gole and Gamarnik teaches the system of claim 41, and further teaches wherein the examination information reception display part preferentially displays the examination information containing the alarm information (Gamarnik: Figure 2, and paragraphs [0085]-If the motion tracking device detects a high risk of injury, the prescribing physician or physical therapist can be informed to intervene”. This is sending of the alert to the physician device), and 
-- [… ranking …]  other examination information in a descending order of a quantified or classified emergency level, calculated by comparatively analyzing an answer included in the medical examination information to a particular question with regard to an analysis criterion by the medical examination analysis information calculation part, included in the medical examination analysis information (McAlindon: Column 4, lines 35-40, “The analysis can occur by use of computer- driven algorithms developed to rank the information generated from the candidate's response”, Column 10, lines 29-35, “comparing the participant's answers to the questionnaire with a reference standard comprising conventionally accepted indications”, Column 11, paragraphs 10-20, “comparing answers from at least one evaluation form completed by the participant”; Gamarnik: Figures 25-29, paragraphs [0029]-[0033], “ranking of motion descriptors of a shoulder raise exercise”).
Kohli, McAlindon, Miles, Nawana, Dohmen, Gole and Gamarnik may not explicitly teach (underlined below for clarity):
--displays other examination information in a descending order of a quantified or classified emergency level, calculated by comparatively analyzing an answer included in the medical examination information to a particular question with regard to an analysis criterion by the medical examination analysis information calculation part, included in the medical examination analysis information.

--displays other examination information in a descending order of a quantified or classified emergency level, calculated by comparatively analyzing an answer included in the medical examination information to a particular question with regard to an analysis criterion by the medical examination analysis information calculation part, included in the medical examination analysis information (Moodie: Figures 4-7, paragraphs [0090]-[0092], “a graphic representation of the motion capture… Kinematic variables related to movement (velocity, range of motion, etc.), may be tracked”. The Examiner notes it would be obvious to display the examination information in descending order by level of emergency as determined as taught by Nawana and Gamarnik within the display of examination information listed as taught by Moodie).
One of ordinary skill in the art before the effective filing date would have found it obvious to include display examination information as taught by Moodie with the determination of examination information in descending order by level of emergency as determined as taught by Kohli, McAlindon, Miles, Nawana, Dohmen, Gole and Gamarnik with the motivation of improving the “transform[ation of] normal observations into numbers, and thus turn the subjective into the objective (Moodie paragraphs [0005]-[0006]).

Response to Arguments
Applicant's arguments filed on 30 August 2021 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 30 August 2021.

Rejection under 35 U.S.C. § 112
Regarding the rejections of claim 1, in view of the amendments the rejections have been removed.

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-11, 13-14, 17-20 and 24-44, the Examiner has considered applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:
it is reiterated that even if the current claims are found to be directed to a judicial exception, the claims should still be found to be patent eligible because the claims recite embodiments that are integrated into a "practical application."… The system of the current claims improves imaging technology through limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice, generation of an implant alignment image… As noted at paragraph [0212] of the application, the claimed embodiment allows for an image to be provided of an implant in an implant alignment state being predicted on a particular frame of photograph movement information without the need for X-ray or MRI/CT photographing as previously required for obtaining such images… the claims at issue describe a specific way (use of particular comparisons of photographed movement information) to solve the problem of producing accurate and realistic implant alignment images without the need for X-ray or MRI/CT photographing, rather than merely claiming the idea of a solution or outcome, and thus are not directed to an abstract idea… Accordingly, the claims cannot be interpreted as "a general means of outputting determined data" as alleged in the Action, but instead "[incorporate] rules of a particular type that [improve] an existing technological process" as in McRO with a high degree of specificity and are not directed to an abstract idea (see MPEP 2106(11)). 

The Examiner respectfully disagrees.
McRO the claims of the instant case do not provide a technical solution to a technical problem. At best, the specification at paragraphs [0123], [0131]-[0133] describe improvements patient self-examination, however the specification does not set forth that patient self-examination is a technical problem. Additionally, the generation of an image without the need for use of radiation is also not a technical problem, as the claim is not directed toward a camera but a server (i.e., a generic computer) performing joint analysis, the argued problems are not caused nor by the server, thus the server cannot provide a technical solution to a technical problem as the problem is not technical nor is the problem caused by the server to begin with, therefore unlike the claims of McRO the claims do not set forth a specific way of providing a technical solution to a technical problem. Therefore as the claims do not improve the functioning of a computer and/or provide a technical solution to a technical problem the claims do not provide a practical application.

Applicant argues:
While not necessary in view of the claims not being directed to an abstract idea for the reasons described above, it is noted that amended claim I is further patent eligible at least due to the teaching of "significantly more" than an abstract idea… Respectfully, it is noted that none of the above references discuss or consider at all the generation of an implant alignment image for an implant that is already implanted in the patient, or of generating such an image based on photograph movement information according to the current claims.

The Examiner respectfully disagrees.
	It is respectfully submitted, that the claims do not require the implant already to be implanted into the joint, as “for identifying treatment progress of the patient after implantation of the implant” is an intended use of the implant alignment image that is not required to occur. The broadest reasonable interpretation of the claim is directed toward generation of an image of an implant which is shown to be well-understood, routine and conventional in the respective 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-11, 13-14, 17-20 and 24-44, the Examiner has considered the applicant’s arguments; however the arguments are either not persuasive as addressed herein or are addressed via the new ground of rejection as necessitated by amendment. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:
As amended, independent claim I requires an "implant alignment prediction part" having features such as an "implant alignment information database" and an "implant alignment parameter arithmetic part" configured in certain specific manners, as described in more detail below by the quoted claim language from claim I and particularly as now recited in combination with the other claim elements.

The Examiner respectfully disagrees.
	It is respectfully submitted, the argued limitations are taught by the combination of newly added Dohmen and Gole respectively. In particular Dolmen teaches generation of volumes (i.e., an area) using inclination and anteroposterior position for translation and rotation on an axis (see above but at least paragraphs [0007]-[0011]), in combination with Gole teaching overlapping of images to determine a position and orientation of an implant (see above, but at least paragraphs [0106]), teach what is required of the claim under the broadest reasonable interpretation. Therefore Applicant’s argument is moot in view of the new grounds of rejection as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.E.L./Examiner, Art Unit 3626          


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626